PER CURIAM.
This is a companion case with State v. Grauf, 11 Or App 114, 501 P2d 345, Sup Ct review *625denied (1972). June Grauf, the .manager of a drive-in theater,-was charged with and convicted for dissemination of obscene matter in violation of. former ORS 167.151. The facts are the same as those resulting in the conviction of Leroy Grauf in the -former case; that is, this defendant was charged with, the same showing of the movie “Southern Comforts.”
In this appeal the same claims of error are made that were made in the former. In this appeal defendant asserts that a new line of cases from the United States Supreme Court exemplified by Miller v. California, 413 US 15, 93 S Ct 2607, 37 L Ed 2d 419 (1973), dictates a different conclusion than that of the former Grauf case. Our perusal of the cited new authorities leads us to conclude that our holding in the former case is still applicable.
Affirmed.